

115 HR 4583 IH: Ensuring Diplomats’ Safety Act
U.S. House of Representatives
2017-12-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4583IN THE HOUSE OF REPRESENTATIVESDecember 7, 2017Mr. Wilson of South Carolina introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo suspend all diplomatic presence in Cuba, and for other purposes.
	
 1.Short titleThis Act may be cited as the Ensuring Diplomats’ Safety Act. 2.Recalling of diplomats (a)In generalNotwithstanding any other provision of law, not later than 30 days after the date of the enactment of this Act, the Secretary of State shall recall to the United States all United States diplomats, including all United States members of the Service (as such term is defined in section 103 of the Foreign Service Act of 1980 (22 U.S.C. 3903)), who are posted at any embassy, consulate, mission, or other office in Cuba.
 (b)TerminationThe application of subsection (a) shall expire at the conclusion of any United States law enforcement investigation relating to attacks on 17 United States diplomats, and the Secretary of State, in the Secretary’s sole discretion, may thereafter assign United States members of the Service to a diplomatic post, including any embassy, consulate, mission, or other office, in Cuba.
			